588 S.E.2d 149 (2003)
266 Va. 397
Merry Christine PEASE
v.
COMMONWEALTH of Virginia.
Record No. 030081.
Supreme Court of Virginia.
October 31, 2003.
Gerald L. Gray, Clintwood (Robert M. Galumbeck; Dudley, Galumbeck, Necessary and Dennis, Tazewell, on brief), for appellant.
John H. McLees, Senior Asst. Atty. Gen. (Jerry W. Kilgore, Atty. Gen., on brief), for appellee.
Present: HASSELL, C.J., LACY, KEENAN, KOONTZ, and LEMONS, JJ., and CARRICO and STEPHENSON, Senior Justices.
PER CURIAM.
We granted the petition for appeal in this case to consider whether the Court of Appeals erred in ruling that the trial court did not err in (1) failing to dismiss the indictment on double jeopardy grounds, (2) failing to disqualify the special prosecutor and to dismiss and quash the indictment, and (3) failing to set aside the jury verdict because the evidence was insufficient as a matter of law.
We have considered the questions, and, for the reasons stated in the opinion of the Court of Appeals reported in 39 Va.App. 342, 573 S.E.2d 272 (2002), we will affirm its judgment.
Affirmed.